Citation Nr: 1438573	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder.

2. Entitlement to service connection for residuals of a laceration to the eye.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and neck pain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his spouse testified before the undersigned in a video-conference hearing in July 2014.  A transcript of that hearing was reviewed prior to this decision.

The issues of entitlement to service connection for a low back disorder, right knee disorder, and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show a bilateral leg disability.

2. The evidence is against finding a causal relationship between the current left eye disorders and the laceration to the left eyelid in service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. The criteria for service connection for residuals of a left eye laceration have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2008, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA obtained private records identified by the Veteran.  During the Board hearing, the Veteran noted that additional private records were unobtainable.  VA provided an examination and opinion on the Veteran's left eye in March 2012.  There is no assertion or indication that the examination and opinion were inadequate.  VA is not required to provide an examination for the bilateral leg claim as there is no evidence of a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board does not find any outstanding development necessary to adjudicate the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings-to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2014 hearing, the undersigned identified the issues and sought evidence concerning the in-service events, treatment, and symptoms associated with the claimed disorders to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to determine the cause of optometric problems, as this requires specialized knowledge and training to understand the complexities of the eye.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 

Bilateral leg disorder

The criteria for service connection for a bilateral leg disorder have not been met, as the evidence does not establish a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

There is no evidence of a bilateral leg disability.  The right knee disorder is addressed as a separate claim and is considered separate from this decision.  Other than filing a claim, the Veteran has not reported any current bilateral leg symptoms.  During the Board hearing, the undersigned specifically asked the Veteran about his bilateral leg claim, but the Veteran testified only about the right knee, not any bilateral leg symptoms.  The claims file does not include any treatment for a bilateral leg disorder.  Additionally, the VA examiner in March 2012 did not find any current or past diagnosis of a bilateral leg disorder, only of the right knee.  As such, the evidence fails to show a bilateral leg disability.

Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Analysis of the other elements of service connection is unnecessary and the claim must be denied.  See id.    

Left eye laceration

The criteria for service connection for residuals of a left eye laceration have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current left eye disability.  The VA examiner in March 2012 noted pseudophakia in the left eye, diagnosed about seven to ten years earlier.  During the Board hearing, the Veteran reported current symptoms of double vision in his left eye.

The evidence shows an in-service injury to the left eyelid.  The Veteran was in an automobile accident during service in November 1957.  Inpatient service records recorded a laceration to the skin over the left eye with no artery or nerve involvement.  During the Board hearing, the Veteran explained that the laceration to his eyelid was from a pencil kept in the sun visor of the car in the accident.  In July 1958, the Veteran complained that his left eye was losing visual acuity.  The Veteran was examined in August 1958 and found with normal pupils, lenses, retina vessels, nerves, and ocular muscles.  The service examiner found nothing in the physical examination of the eyes to support the claim of visual loss and referred the Veteran for a mental health evaluation for residual problems from the accident.  There are no other in-service incidents involving the Veteran's left eye.   

The current left eye disabilities are not shown to be related to service.  The VA examiner in March 2012 concluded that the cataract surgery and current decreased vision were unrelated to the 1957 left lower lid laceration.  The examiner reasoned that the 1957 laceration did not cause any residual disabilities.  The examiner explained that, according to service medical records, the laceration was to the lid only, not to the globe of the eye.  The examiner's opinion of no residual disabilities is supported by the August 1958 examination that found a normal left eye nine months after the accident.  The examiner also noted the Veteran's report of a torn retina in his left eye 17 or 18 years after service.  

During the Board hearing, the Veteran reported an interaction with the medical provider that repaired his torn retina 17 or 18 years after service.  The Veteran told the provider about double vision symptoms he had all his life, and the provider attributed this to previous retina trouble from the accident.  While the Veteran is competent to report symptoms and contemporaneous diagnoses, there are no records from the time of the retina repair or any such statements from a medical provider.  See Jandreau, 492 F.3d at 1377.  Without any corroborating medical evidence, the Veteran's statements hold little probative value and are outweighed by the VA medical opinion and the in-service findings of a normal left eye.  Based on the evidence, the Veteran's current left eye disabilities are not related to the in-service left eyelid laceration.    

The preponderance of the evidence is against service connection for a bilateral leg disorder and a left eye disability.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and the claims must be denied.


ORDER

Service connection for a bilateral leg disorder is denied.

Service connection for residuals of a laceration to the left eyelid is denied.


REMAND

An additional examination and opinions are required for the claims of a low back disability, right knee disability, and headaches.  The Veteran and his friend, DT, reported an injury to the Veteran's back from the car accident in service and symptoms since service.  An MRI from 1988 noted degenerative changes in the Veteran's back, which could reasonably still be present.  VA should provide an examination of the Veteran's spine as the evidence indicates a current disability, an in-service injury, and that there may be a causal relationship between the two.  See McLendon, 20 Vet. App. at 79.
    
During the Board hearing, the Veteran reported continuous right knee symptoms since service.  He and his friend reported continuous headaches since service.  The March 2012 VA examiners did not consider these statements; as such, addendum opinions are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).




Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records pertinent to the Veteran's claims and associate them with the file.

2. Thereafter, schedule the Veteran for a VA examination for his spine and forward the claims file to the examiner.  The examiner should provide an opinion on the following:

a. Does the Veteran have a current back disability?

b. Is the Veteran's current back disability at least as likely as not related to the automobile accident in service?

Take note of the Veteran's and his friend's (DT's) reports of continuous back pain since service.  

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. After obtaining any VA records, forward the claims file to the March 2012 VA examiner, or another appropriate examiner, to provide an opinion on the Veteran's headaches.  The examiner should address the following:

a. Are the Veteran's current headaches at least as likely as not related to the automobile accident in service?

Take note of the Veteran's and his friend's reports of continuous headaches since service.

The examiner must provide reasons for the opinion.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. After obtaining any VA records, forward the claims file to the March 2012 VA examiner, or another appropriate examiner, to provide an opinion on the Veteran's right knee disability.   The examiner should address the following:

a. Is the Veteran's current degenerative joint disease in his right knee at least as likely as not related to the automobile accident in service?

Take note of service treatment records with the opinion that ligamentous damage and/or cartilaginous injury may have been sustained.  Also note the Veteran's reports of continuous right knee symptoms since service.

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


